 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4    NATIONSTAR MORTGAGE LLC,                            Case No. 2:16-cv-00571-APG-GWF
 5                          Plaintiff,
                                                          ORDER ON REPORT AND
 6          v.                                            RECOMMENDATION
 7    SOMMERSET HOMEOWNERS
      ASSOCIATION, et al.,                                (ECF. NO. 60)
 8
                            Defendants.
 9

10          On October 31, 2018, Magistrate Judge Foley recommended that I enter default against

11   defendant Alessi & Koenig because it has not complied with the court’s orders. ECF No. 60.

12   Alessi & Koenig did not file an objection. Thus, I am not obligated to conduct a de novo review

13   of the report and recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts to “make a de

14   novo determination of those portions of the report or specified proposed findings to which

15   objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc)

16   (“the district judge must review the magistrate judge’s findings and recommendations de novo if

17   objection is made, but not otherwise” (emphasis in original)).

18          IT IS THEREFORE ORDERED that Judge Foley’s report and recommendation (ECF No.

19   60) is accepted. The clerk of court is instructed to enter default against defendant Alessi &

20   Koenig.

21          DATED this 19th day of November, 2018.

22

23

24                                                        ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
25

26

27

28
